Case 1:16-cv-01223-RM-NYW Document 189 Filed 09/03/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

  Civil Action No. 16-cv-01223-RM-NYW

  THOMAS R. ANTHONY,

            Plaintiff,

  vs.

  CITY AND COUNTY OF DENVER, a Colorado home rule municipality; and
  ANTHONY SANDOVAL, Denver zoning technician, in his official as well as his personal
  capacity,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

            This matter is before the Court on Plaintiff’s “Objection to Use of Extra-Record

  Evidence, Interrogatory to the Court, and Request to be Heard” (ECF No. 185), in which

  Plaintiff seeks certain relief. The Court construes the objection as a motion because Plaintiff

  seeks relief; it finds no response is required before issuing this Order. See D.C.COLO.LCivR

  7.1(d).

            Plaintiff’s motion: (1) seeks the disclosure of “apparent ex parte communications”; and

  (2) objects to the Court’s “referral to extra-record evidence” but, in the event the Court decides

  to take judicial notice of facts from such extra-record documents, seeks an opportunity to be

  heard. The Court addresses the first relief in this Order and defers a ruling on the second relief

  until it determines whether Fed. R. Evid. 201 is triggered.
Case 1:16-cv-01223-RM-NYW Document 189 Filed 09/03/20 USDC Colorado Page 2 of 3




          Alleged Ex Parte Communications. Plaintiff alleges that because the Court requested

  Defendants to provide copies of documents referenced in the court record, in cases relevant to

  the issue of issue and claim preclusion that is before the Court, it follows that “[a]pparent ex

  parte communications have taken place.”1 No such communications have occurred and

  Plaintiff’s unsupported assertions do not show otherwise. Instead, for example, as specifically

  shown in the Minute Order2 requesting a copy of the trial court’s orders in Case No.

  2016cv034153, which referred the parties to ECF No. 109-10, p. 3, that information was

  disclosed by Defendants in their Motion to Dismiss. Similarly, Plaintiff provided the date

  (February 7, 2019) of the Colorado Court of Appeals’ opinion in his Motion to Alter or Amend

  Judgment,3 which motion the Court granted in part in its Order of February 7, 2020.4

  Concomitantly, Plaintiff fails to provide any basis to support his request for discovery from the

  Court on the basis of such alleged ex parte communications or otherwise. See In re McCarthey,

  368 F.3d 1266, 1269-1270 (10th Cir. 2004) (28 U.S.C. § 144 and 28 U.S.C. § 455 provide no

  authority for what amounts to discovery from a district court judge).

          Judicial Notice Under Fed. R. Evid. 201. Rule 201(b) provides “[t]he court may

  judicially notice a fact that is not subject to reasonable dispute.” Rule 201(c) provides the court

  may do so “on its own” or “if a party requests it.” And, under Rule 201(e), “[o]n timely request,

  a party is entitled to be heard on the propriety of taking judicial notice and the nature of the fact

  to be noticed.” Thus, Plaintiff requests to be heard “in the event” the court decides (or decided)

  to take judicial notice of facts from the documents requested in the August 6, 2020 Minute

  1
    ECF No. 185, p. 2.
  2
    ECF No. 182.
  3
    ECF No. 171, p. 2.
  4
    ECF No. 173.


                                                    2
Case 1:16-cv-01223-RM-NYW Document 189 Filed 09/03/20 USDC Colorado Page 3 of 3




  Order. (ECF No. 182.) As no decision has been made regarding these documents, raised by the

  parties’ filings, the Court will defer ruling on this request.

          Based on the foregoing, it is ORDERED that Plaintiff’s objection (ECF No. 185),

  construed as a motion, is DENIED in part and DEFERRED in part as stated herein.

          DATED this 3rd day of September, 2020.

                                                          BY THE COURT:



                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge




                                                     3
